536 Pa. 544 (1994)
640 A.2d 413
PENNSYLVANIA INSTITUTIONAL HEALTH SERVICES, INC.; Carl A. Hoffman; John Lesniewski; Edward Russek; Paul F. Phillips; Robert Davis; and Dana Powell
v.
COMMONWEALTH of Pennsylvania, DEPARTMENT OF CORRECTIONS; Lawrence J. Reid, Executive Deputy Commissioner, Department of Corrections; Michael H. Hershock, Secretary of the Budget; and David L. Jannetta, Secretary of General Services, Appellants.
Supreme Court of Pennsylvania.
Argued April 6, 1994.
Decided April 22, 1994.
William E. Fairall, Jr., Camp Hill, for Dept. of Corrections.
Joseph R. Thomas, Philadelphia, for Gen. Counsel.
Ernest R. Closser, III, Harrisburg, for Dept. of Budget.
Joshua D. Lock, Harrisburg, for P.I.H.S., Inc. and C.A. Hoffman.
Lee C. Swartz, Harrisburg, for P. Phillips and R. Davis.
Before NIX, C.J., and FLAHERTY, ZAPPALA, PAPADAKOS, CAPPY, CASTILLE and MONTEMURO, JJ.


*545 ORDER

PER CURIAM:
Order affirmed.
Mr. Justice MONTEMURO is sitting by designation as Senior Justice pursuant to Judicial Assignment Docket No. 94 R1800, due to the unavailability of Mr. Justice LARSEN, see No. 127 Judicial Administration Docket No. 1, filed October 28, 1993.